                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF LOUISIANA
                             LAFAYETTE DIVISION

SAMANTHA J. JACKSON                                 CIVIL ACTION NO. 6:18-cv-00927

VERSUS                                              MAGISTRATE JUDGE HANNA

STANDARD MORTGAGE CORP.,                            BY CONSENT OF THE PARTIES
FEDERAL NATIONAL MORTGAGE
ASSOCIATION, FEDERAL HOME
MORTGAGE CORP.

                              MEMORANDUM RULING

         Currently pending are the plaintiff’s motions to strike (Rec. Docs. 75, 77, 79)

the defendants’ memoranda in support of their motions to dismiss (Rec. Docs. 54,

55, 56). For the reasons set forth below, the motions to strike are denied.

         Motions to strike are governed by Rule 12(f) of the Federal Rules of Civil

Procedure, which states that “[t]he court may strike from a pleading an insufficient

defense or any redundant, immaterial, impertinent, or scandalous matter.” A motion

to strike under Rule 12(f) “is a drastic remedy to be resorted to only when required

for the purposes of justice.”1 Accordingly, Rule 12(f) motions to strike are viewed

with disfavor, and are infrequently granted.2 Furthermore, such motions generally


1
        Augustus v. Bd. of Pub. Instruction of Escambia County, Fla., 306 F.2d 862, 868 (5th Cir.
1962) (quoting Brown & Williamson Tobacco Corp. v. United States, 201 F.2d 819, 822 (6th Cir.
1953)).
2
      Kaiser Aluminum & Chem. Sales, Inc. v. Avondale Shipyards, Inc., 677 F.2d 1045, 1057
    th
(5 Cir. 1982); C. Wright & A. Miller, 5C Fed. Prac. & Proc. 3d § 1380.
are not granted unless the movant shows it has been prejudiced. 3 Disputed factual

issues should not be resolved on a motion to strike,4 and “even when technically

appropriate and well-founded,” motions to strike are not to be granted “in the

absence of a showing of prejudice to the moving party.”5 Deciding whether to strike

all or a portion of a pleading lies within the court's discretion.6

       The plaintiff did not argue that the defendants’ memoranda constituted an

insufficient defense or that they contained material that was redundant, impertinent,

immaterial, or scandalous. Therefore, she presented no valid support for her motions

to strike.

       Instead, the plaintiff argued that the memoranda were not timely filed. The

plaintiff also admitted (a) that she was on a telephone status conference on October

21, 2019, when this Court reminded the defendants’ counsel to file the supporting

memoranda but did not assign a definite deadline for doing so, and (b) that she knew



3
        See, e.g., Coco v. United States, 569 F.2d 367, 372 (5th Cir. 1978) (“While we do not
condone the government's tardiness in responding to the court's order to show cause, we believe
the district court acted within its discretion in denying the motion to strike. Coco has not shown
the slightest prejudice resulting from the short delay.”).
4
       Augustus v. Bd. of Pub. Instruction of Escambia Cnty., Fla., 306 F.2d at 868.
5
       Abene v. Jaybar, LLC, 802 F. Supp. 716, 723 (E.D. La. 2011) (quoting 5C Charles Alan
Wright & Arthur R. Miller, Federal Practice and Procedure § 1381 (3d ed. 2004)).
6
        In re Beef Industry Antitrust Litigation, MDL Docket No. 248, 600 F.2d 1148, 1168–69 (5th
Cir. 1979) (citing 5 C. Wright & A. Miller, Federal Practice and Procedure § 1382 at 807 (1969)).
See, also, Cambridge Toxicology Group, Inc. v. Exnicios, 495 F.3d 169, 178 (5th Cir. 2007).

                                                2
the defendants’ counsel had recently been hospitalized. This Court finds that there

were good reasons for the defendants’ delay in filing the memoranda.

       Additionally, on October 31, 2019, this Court granted the defendants’ motion

for extension of the deadlines for responding to the plaintiff’s second amended

complaint and for filing memoranda in support of the motions to dismiss. (Rec. Doc.

70).7 In support of that motion, counsel for the defendants explained that she had

been hospitalized and unable to work on this matter, and she also stated that she had

attempted but been unsuccessful in reaching the plaintiff by telephone to seek an

agreement extending the briefing period. This Court’s order (Rec. Doc. 70) allowed

the defendants until November 15 to file the memoranda. The memoranda were in

fact filed on November 15.

       Perhaps most important, the plaintiff did not demonstrate any way in which

she was prejudiced by the defendants’ late filing. Indeed, after the memoranda were

filed, the plaintiff was expressly given the customary twenty-one days in which to

file her responses to the motions. (Rec. Doc. 74). Moreover, the jury trial was

continued in the October 21 telephone conference, giving the parties additional time

in which to prepare their cases. Accordingly, there is no basis on which the plaintiff



7
        In support of her motions to strike, however, the plaintiff stated: “On October 31, 2019,
the Court denied the Defendants [sic] request for an extension to file the Memorandum.” (Rec.
Doc. 75 at 2; Rec. Doc. 77 at 2; Rec. Doc. 79 at 2). This statement is inconsistent with the suit
record, which clearly shows that the request for an extension was granted.

                                               3
can argue that the defendants’ delay in filing the necessary memoranda worked to

her disadvantage.

      For these reasons,

      IT IS ORDERED that the plaintiff’s motions to strike (Rec. Docs. 75, 77, 79)

the memoranda supporting the defendants’ motions to dismiss are DENIED.

      Signed at Lafayette, Louisiana, this 11th day of December 2019.



                                     ____________________________________
                                     PATRICK J. HANNA
                                     UNITED STATES MAGISTRATE JUDGE




                                        4
